Name: 84/198/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the French Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1978 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe
 Date Published: 1984-04-26

 Avis juridique important|31984D019884/198/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the French Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1978 (Only the French text is authentic) Official Journal L 110 , 26/04/1984 P. 0001 - 0003+++++( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . ( 4 ) OJ NO L 131 , 26 . 5 . 1977 , P . 1 . ( 5 ) OJ NO L 140 , 5 . 6 . 1980 , P . 18 . ( 6 ) OJ NO L 38 , 10 . 2 . 1983 , P . 26 . ( 7 ) OJ NO L 40 , 12 . 2 . 1983 , P . 49 . COMMISSION DECISION OF 8 FEBRUARY 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE FRENCH REPUBLIC IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPENDITURE FOR 1978 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 84/198/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE , WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , CLEARS THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS FRANCE HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1978 ; WHEREAS THE LATTER HAS CARRIED OUT ON-THE-SPOT INSPECTIONS AS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ) , PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS MUST INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE FINANCIAL YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY'S FINANCIAL RESOURCES STILL AVAILABLE IN EACH MEMBER STATE ; WHEREAS , UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED AND UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT PART OF THE EXPENDITURE DECLARED , TOTALLING FF 89 393 391,86 , DOES NOT SATISFY THE REQUIREMENTS OF THESE PROVISIONS AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON ; WHEREAS THE DISALLOWED EXPENDITURE INCLUDES AN AMOUNT OF FF 7 638 213,48 FOR AID TO THE PRIVATE STORAGE OF TABLE WINES AND AN AMOUNT OF FF 234 030,82 FOR AID TO THE PRIVATE STORAGE OF CONCENTRATED GRAPE MUSTS , AN AMOUNT OF FF 1 145 426,92 FOR AID TO THE SUPPLEMENTARY STORAGE OF TABLE WINES AND AN AMOUNT OF FF 56 071 227,57 FOR AID TO THE OBLIGATORY DISTILLATION OF THE BY-PRODUCTS OF WINE-MAKING ; WHEREAS INFORMATION KNOWN TO THE COMMISSION AT PRESENT DOES NOT , HOWEVER , EXCLUDE THE POSSIBILITY THAT THIS EXPENDITURE OR PART OF IT MAY IN FACT QUALIFY ; WHEREAS IN ORDER NOT TO DELAY THE PRESENT DECISION , IT IS APPROPRIATE TO PROVIDE THAT THIS EXPENDITURE MAY STILL BE RECOGNIZED WHEN THE 1980 ACCOUNTS ARE CLEARED ON CONDITION THAT THE MEMBER STATE SUPPLIES THE NECESSARY EVIDENCE JUSTIFYING COMMUNITY FINANCING ; WHEREAS UNDER COUNCIL REGULATION ( EEC ) NO 1078/77 OF 17 MAY 1977 INTRODUCING A SYSTEM OF PREMIUMS FOR THE NON-MARKETING OF MILK AND MILK PRODUCTS AND FOR THE CONVERSION OF DAIRY HERDS ( 4 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1365/80 ( 5 ) , 60 % OF EXPENDITURE ON THESE MEASURES IS BORNE BY THE GUARANTEE SECTION OF THE EAGGF AND 40 % BY THE GUIDANCE SECTION ; WHEREAS THE SAID MEASURES RANK AS INTERVENTION WITHIN THE MEANING OF ARTICLE 3 OF REGULATION ( EEC ) NO 729/70 AND CONSTITUTE A " COMMON MEASURE " WITHIN THE MEANING OF ARTICLE 6 ( 1 ) OF THAT REGULATION ; WHEREAS THE GUIDANCE SECTION EXPENDITURE ITEMS MUST THEREFORE BE INCLUDED WHEN THE ACCOUNTS FOR GUARANTEE EXPENDITURE FINANCED BY THE EAGGF ARE CLEARED ; WHEREAS UNDER DECISION 83/35/EEC ( 6 ) ON THE CLEARANCE OF THE 1976 ACCOUNTS , THE COMMISSION MAY STILL RECOGNIZE AN AMOUNT OF FF 703 469 405,27 FOR THE WINE SECTOR AND UNDER DECISION 83/46/EEC ( 7 ) CONCERNING THE CLEARANCE OF THE 1977 ACCOUNTS AN AMOUNT OF FF 210 985 409,27 , ALSO FOR THE WINE SECTOR , IF FURTHER EXAMINATION SHOWS THAT THE REQUIREMENTS FOR COMMUNITY FINANCING ARE MET ; WHEREAS THE RESULTS OF THIS EXAMINATION DO SHOW THAT A PARTIAL AMOUNT OF FF 604 192 500,10 CAN BE RECOGNIZED IN RESPECT OF THE RESERVATION CONTAINED IN DECISION 83/35/EEC AND A PARTIAL AMOUNT OF FF 148 005 812,75 WITH REGARD TO THE RESERVATION CONTAINED IN DECISION 83/46/EEC ; THESE AMOUNTS HAVE BEEN INCLUDED IN AN OVERALL SUM RECOGNIZED ; WHEREAS THIS DECISION CANNOT AFFECT THE RESULTS OF INVESTIGATIONS BEING CARRIED OUT INTO THE FRUIT AND VEGETABLES SECTOR , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE EXPENDITURE BY THE FRENCH REPUBLIC RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF 1978 TOTALS , IN ACCORDANCE WITH ANNEX I , FF 10 488 638 659,06 . 2 . THE EXPENDITURE RECOGNIZED AS CHARGEABLE TO THE EAGGF PURSUANT TO REGULATION ( EEC ) NO 1078/77 TOTALS , IN ACCORDANCE WITH ANNEX II , FF 222 292 070,48 . ARTICLE 2 THE FINANCIAL RESOURCES AVAILABLE AT THE END OF 1978 TOTALS , IN ACCORDANCE WITH ANNEX I , FF 758 745 484,88 AND , IN ACCORDANCE WITH ANNEX II , FF 31 419 075,52 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 8 FEBRUARY 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX I CLEARANCE OF THE ACCOUNTS CONCERNING THE EXPENDITURE FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1978 ( FF ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1977 ACCOUNTS 1 872 384 143,94 2 . ADVANCES RECEIVED FOR 1978 9 375 000 000,00 3 . TOTAL FUNDS AVAILABLE TO COVER EXPENDITURE FOR 1978 11 247 384 143,94 4 . EXPENDITURE RECOGNIZED FOR 1978 ( 1 ) : ( A ) EXPENDITURE DECLARED 9 825 833 738,07 ( B ) EXPENDITURE DISALLOWED 89 393 391,86 - OF WHICH , DEFINITIVE DECISION DEFERRED TO 1980 65 088 898,79 ( C ) EXPENDITURE RECOGNIZED AFTER CLEARANCE OF THE 1975 , 1976 AND 1977 ACCOUNTS 752 198 312,85 ( D ) EXPENDITURE RECOGNIZED FOR 1978 10 488 638 659,06 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS 758 745 484,88 ( 1 ) EXCLUDING EXPENDITURE ON MEASURES UNDER REGULATION ( EEC ) NO 1078/77 . ANNEX II CLEARANCE OF THE ACCOUNTS CONCERNING THE EXPENDITURE FINANCED BY THE EAGGF UNDER REGULATION ( EEC ) NO 1078/77 FOR 1978 ( FF ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1977 ACCOUNTS 49 711 146,00 2 . ADVANCES RECEIVED FOR 1978 204 000 000,00 3 . TOTAL FUNDS AVAILABLE TO COVER 1978 EXPENDITURE 253 711 146,00 4 . EXPENDITURE INCURRED IN 1978 RECOGNIZED AS CHARGEABLE TO THE EAGGF : 222 292 070,48 ( A ) GUARANTEE SECTION 133 375 242,29 ( B ) GUIDANCE SECTION 88 916 828,19 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS 31 419 075,52